Exhibit 10.1


STOCK EXCHANGE AGREEMENT


STOCK EXCHANGE AGREEMENT, dated as of April 8, 2013 (this “Agreement”), by and
among Nevada Tungsten Holdings Ltd, (the “Company”), Guy Martin (the “Seller”)
and Tungsten Corp. (the “Purchaser”). Each of the Company, the Seller, and the
Purchaser, are referred to herein as a “Party” and collectively, as the
“Parties”.


BACKGROUND


Seller intends to transfer to the Purchaser, and the Purchaser intends to
acquire, one share of common stock (the “Seller Shares”) of Company.  The Seller
Shares represent all of the issued and outstanding capital stock of the Company.


NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants herein contained, the Seller and the Purchaser hereby agree as
follows:


1. Purchase and Sale.
 
The Seller shall transfer, convey and deliver unto the Purchaser the Seller
Shares, and the Purchaser shall acquire from the Seller the Seller Shares.


2. Purchase Price.  The acquisition cost for the Seller Shares shall be the
issuance of 3,000,000 restricted shares of the Purchaser’s common stock to the
Seller (the “Purchase Shares”).
 
3.  Distribution of the Purchase Shares.  The Purchase Shares shall be issued
effective on Closing.
 
4. The Closing.
 
(a) General.  The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place by exchange of documents among the Parties by
fax or courier, as appropriate, following the satisfaction or waiver of all
conditions to the obligations of the Parties to consummate the transactions
contemplated hereby (other than conditions with respect to actions the
respective Parties will take at the Closing itself) not later than March 15,
2013 or such other date as the Purchaser and the Seller may mutually determine
(the “Closing Date”).
 
(b) Deliveries at the Closing. At the Closing: (i) the Seller shall deliver to
the Purchaser a certificate evidencing the Seller Shares (the “Certificate”),
endorsed in blank or accompanied by duly executed assignment documents with a
signature guarantee acceptable to the Purchaser, and (ii) the Purchaser shall
deliver to the Seller the Purchase Shares.
 
 
 

--------------------------------------------------------------------------------

 
 
(c) Obligations after Closing.  Upon Closing, the Purchaser will undertake the
Company’s obligations as they relate to the option agreement between the Company
and Viscount Nevada Holdings Ltd.
 
(d) Tax Matters. The exchange of the Seller Shares for the Purchase Shares is
intended to qualify as a reorganization within the meaning of Section 368(a) of
the U.S. Internal Revenue Code and this Agreement is intended to be a “plan of
reorganization” within the meaning of the treasury regulations promulgated under
Section 368 of the U.S. Internal Revenue Code. Each of the Parties agrees to
treat the exchange of the Seller Shares for the Purchase Shares as a
reorganization within the meaning of Section 368(a) of the U.S. Internal Revenue
Code for all U.S. federal income tax purposes, and agrees to treat this
Agreement as a “plan of reorganization” within the meaning of the treasury
regulations promulgated under Section 368 of the U.S. Internal Revenue Code, and
to not take any position on any Tax Return or otherwise take any Tax reporting
position inconsistent with such treatment, unless otherwise required by a
“determination” within the meaning of Section 1313 of the U.S. Internal Revenue
Code that such treatment is not correct. Each of the Parties agrees to act in a
manner that is consistent with the Parties’ intention that the exchange of the
Seller Shares for the Purchase Shares be treated as a reorganization within the
meaning of Section 368(a) of the U.S. Internal Revenue Code for all U.S. federal
income tax purposes.
 
5. Representations and Warranties of the Seller.
 
The Seller represents and warrants to the Purchaser that the statements
contained in this Section 5, with respect to such Seller, are correct and
complete as of the date of this Agreement and will be correct and complete as of
the Closing Date (as though made then and as though the Closing Date were
substituted for the date of this Agreement throughout this Section 5).
 
(a) The Seller has the power and authority to execute, deliver and perform its
obligations under this Agreement and to sell, assign, transfer and deliver to
the Purchaser the Seller Shares as contemplated hereby.  No permit, consent,
approval or authorization of, or declaration, filing or registration with any
governmental or regulatory authority or consent of any third party is required
in connection with the execution and delivery by Seller of this Agreement and
the consummation of the transactions contemplated hereby.
 
(b) Neither the execution and delivery of this Agreement, nor the consummation
of the transactions contemplated hereby or compliance with the terms and
conditions hereof by the Seller will violate or result in a breach of any term
or provision of any agreement to which any Seller is bound or is a party, or be
in conflict with or constitute a default under, or cause the acceleration of the
maturity of any obligation of the Seller under any existing agreement or violate
any order, writ, injunction, decree, statute, rule or regulation applicable to
the Seller or any  properties or assets of the Seller.
 
(c) This Agreement has been duly and validly executed by the Seller, and
constitutes the valid and binding obligation of the Seller, enforceable against
the Seller in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency or other laws affecting creditors' rights generally or
by limitations, on the availability of equitable remedies.
 
 
2

--------------------------------------------------------------------------------

 
 
(d) The Seller shall indemnify, defend and hold harmless Purchaser from and
against all liabilities incurred by Purchaser, directly or indirectly, including
without limitation, all reasonable attorney’s fees and court costs, arising out
of or in connection with the purchase of the Seller’s respective Seller Shares
set forth in this Agreement, except where fraud, intent to defraud or default of
payment evolves on the part of Purchaser.
 
(e) The Seller owns the Seller Shares free and clear of all liens, charges,
security interests, encumbrances, claims of others, options, warrants, purchase
rights, contracts, commitments, equities or other claims or demands of any kind
(collectively, “Liens”), and upon delivery of the Seller Shares to the
Purchaser, the Purchaser will acquire good, valid and marketable title thereto
free and clear of all Liens.  The Seller is not a party to any option, warrant,
purchase right, or other contract or commitment that could require the Seller to
sell, transfer, or otherwise dispose of any capital stock of the Company (other
than pursuant to this Agreement).  The Seller is not a party to any voting
trust, proxy, or other agreement or understanding with respect to the voting of
any capital stock of the Company.
 
6. Representations and Warranties Concerning the Purchaser.  The Purchaser
represents and warrants to the Seller and the Company that the statements
contained in this Section 6 are correct and complete as of the date of this
Agreement and will be correct and complete as of the Closing Date (as though
made then and as though the Closing Date were substituted for the date of this
Agreement throughout this Section 6).
 
(a) SEC Reports.  The Purchaser has filed all reports, registration statements,
definitive proxy statements and other documents and all amendments thereto and
supplements thereof required to be filed by it with the U.S. Securities and
Exchange Commission (the “SEC Reports”), all of which have complied in all
material respects with the applicable requirements of the Securities Act, the
Exchange Act and the rules and regulations promulgated thereunder.  As of the
respective dates of filing in final or definitive form (or, if amended or
superseded by a subsequent filing, then on the date of such subsequent filing),
none of the Purchaser’s SEC Reports contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
in which they were made, not misleading.
 
(b) Organization of Purchaser.  The Purchaser is a corporation duly organized,
validly existing, and in good standing under the laws of the State of
Nevada.  The Purchaser is duly authorized to conduct business and is in good
standing under the laws in every jurisdiction in which the ownership or use of
property or the nature of the business conducted by it makes such qualification
necessary except where the failure to be so qualified or in good standing would
not have a Material Adverse Effect.  “Material Adverse Effect” means any
material adverse effect on the business, operations, assets, financial condition
or prospects of the Purchaser or its Subsidiaries, if any, taken as a whole or
on the transactions contemplated hereby or by the agreements or instruments to
be entered into in connection herewith.  The Purchaser has full corporate power
and authority and all licenses, permits, and authorizations necessary to carry
on its business. Except for the Subsidiary, the Purchaser has no subsidiaries
and does not control any entity, directly or indirectly, or have any direct or
indirect equity participation in any other entity.
 
 
3

--------------------------------------------------------------------------------

 
 
(c) Capitalization; No Restrictive Agreements.
 
(i) The Purchaser’s authorized capital stock, as of the date of this Agreement,
consists of 300,000,000 shares of Common Stock, $0.0001 par value per share, of
which 66,000,000 shares are issued and outstanding.
 
(ii) The Purchaser has not reserved any shares of its Common Stock for issuance
upon the exercise of options, warrants or any other securities that are
exercisable or exchangeable for, or convertible into, Common Stock.  All of the
issued and outstanding shares of Common Stock are validly issued, fully paid and
non-assessable and have been issued in compliance with applicable laws,
including, without limitation, applicable federal and state securities
laws.  There are no outstanding options, warrants or other rights of any kind to
acquire any additional shares of capital stock of the Purchaser or securities
exercisable or exchangeable for, or convertible into, capital stock of the
Purchaser, nor is the Purchaser committed to issue any such option, warrant,
right or security.  There are no agreements relating to the voting, purchase or
sale of capital stock (i) between or among the Purchaser and any of its
stockholders, (ii) between or among the Seller and any third party, or (iii)
between or among any of the Purchaser’s stockholders.  The Purchaser is not a
party to any agreement granting any stockholder of the Purchaser the right to
cause the Purchaser to register shares of the capital stock of the Purchaser
held by such stockholder under the Securities Act.
 
(d) Financial Statements.  The Purchaser has provided the Purchasers with
audited balance sheets and statements of operations, changes in stockholders'
deficit and cash flows for the years ended January 31, 2012 and 2011 and
unaudited statements for October 31, 2012 (collectively, the “Purchaser
Financial Statements”).  The Purchaser Financial Statements have been prepared
in accordance with United States generally accepted accounting principles
applied on a consistent basis, fairly present the financial condition, results
of operations and cash flows of the Purchaser as of the respective dates thereof
and for the periods referred to therein and are consistent with the books and
records of the Purchaser.  The Purchaser does not have any liability (whether
known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due), including any liability for taxes, except for
liabilities expressly specified in the Purchaser Financial Statements (none of
which results from, arises out of, relates to, is in the nature of, or was
caused by any breach of contract, breach of warranty, tort, infringement, or
violation of law).
 
(e) Absence of Certain Changes.  Since November 1, 2012, there has not been any
event or condition of any character which has materially adversely affected, or
may be expected to materially adversely affect, the Purchaser’s business or
prospects, including, but not limited to any material adverse change in the
condition, assets, Liabilities (existing or contingent) or business of the
Purchaser from that shown in the Purchaser Financial Statements.
 
 
4

--------------------------------------------------------------------------------

 
 
(f) Legal Proceedings.  As of the date of this Agreement, there is no legal,
administrative, investigatory, regulatory or similar action, suit, claim or
proceeding which is pending or threatened against the Purchaser which, if
determined adversely to the Purchaser, could have, individually or in the
aggregate, a Material Adverse Effect.
 
(g) Legal Compliance.  The Purchaser has complied in all material respects with
all applicable laws (including rules, regulations, codes, plans, injunctions,
judgments, orders, decrees, rulings, and charges thereunder) of all applicable
governmental authorities, and no action, suit, proceeding, hearing,
investigation, charge, complaint, claim, demand, or notice has been filed or
commenced against the Purchaser alleging any failure so to comply.  Neither the
Purchaser, nor any officer, director, employee, consultant or agent of the
Purchaser has made, directly or indirectly, any payment or promise to pay, or
gift or promise to give or authorized such a promise or gift, of any money or
anything of value, directly or indirectly, to any governmental official,
customer or supplier for the purpose of influencing any official act or decision
of such official, customer or supplier or inducing him, her or it to use his,
her or its influence to affect any act or decision of an applicable governmental
authority or customer, under circumstances which could subject the Purchaser or
any officers, directors, employees or consultants of the Purchaser to
administrative or criminal penalties or sanctions.
 
7. Representations and Warranties of the Company.  The Company and the Seller
jointly and severally represent and warrant to the Purchaser that the statements
contained in this Section 6 are correct and complete as of the date of this
Agreement and will be correct and complete as of the Closing Date (as though
made then and as though the Closing Date were substituted for the date of this
Agreement throughout this Section 6).
 
(a) Organization of Company.  The Company is a corporation duly organized,
validly existing, and in good standing under the laws of the State of
Nevada.  The Company is duly authorized to conduct business and is in good
standing under the laws in every jurisdiction in which the ownership or use of
property or the nature of the business conducted by it makes such qualification
necessary except where the failure to be so qualified or in good standing would
not have a Material Adverse Effect.  “Material Adverse Effect” means any
material adverse effect on the business, operations, assets, financial condition
or prospects of the Company or its Subsidiaries, if any, taken as a whole or on
the transactions contemplated hereby or by the agreements or instruments to be
entered into in connection herewith.  The Company has full corporate power and
authority and all licenses, permits, and authorizations necessary to carry on
its business. Except for the Subsidiary, the Company has no subsidiaries and
does not control any entity, directly or indirectly, or have any direct or
indirect equity participation in any other entity.
 
(b) Capitalization; No Restrictive Agreements.
 
(i) The Company’s authorized capital stock, as of the date of this Agreement,
consists of 100,000 shares of Common Stock, $0.001 par value per share, of which
one share is issued and outstanding.
 
 
5

--------------------------------------------------------------------------------

 
 
(ii) The Company has not reserved any shares of its Common Stock for issuance
upon the exercise of options, warrants or any other securities that are
exercisable or exchangeable for, or convertible into, Common Stock.  All of the
issued and outstanding shares of Common Stock are validly issued, fully paid and
non-assessable and have been issued in compliance with applicable laws,
including, without limitation, applicable federal and state securities
laws.  There are no outstanding options, warrants or other rights of any kind to
acquire any additional shares of capital stock of the Company or securities
exercisable or exchangeable for, or convertible into, capital stock of the
Company, nor is the Company committed to issue any such option, warrant, right
or security.  There are no agreements relating to the voting, purchase or sale
of capital stock (i) between or among the Company and any of its stockholders,
(ii) between or among the Seller and any third party, or (iii) between or among
any of the Company’s stockholders.  The Company is not a party to any agreement
granting any stockholder of the Company the right to cause the Company to
register shares of the capital stock of the Company held by such stockholder
under the Securities Act.
 
(c) Financial Statements.  Prior to Closing the Seller shall provide the
Purchaser with balance sheets and statements of operations, changes in
stockholders' deficit and cash flows for the period ended December 31, 2012
(collectively, the “Company Financial Statements”).  The Company Financial
Statements will have been prepared in accordance with United States generally
accepted accounting principles applied on a consistent basis, fairly present the
financial condition, results of operations and cash flows of the Company as of
the respective dates thereof and for the periods referred to therein and are
consistent with the books and records of the Company.  The Company does not have
any liability (whether known or unknown, whether asserted or unasserted, whether
absolute or contingent, whether accrued or unaccrued, whether liquidated or
unliquidated, and whether due or to become due), including any liability for
taxes, except for liabilities expressly specified in the Company Financial
Statements (none of which results from, arises out of, relates to, is in the
nature of, or was caused by any breach of contract, breach of warranty, tort,
infringement, or violation of law).
 
(d) Absence of Certain Changes.  Since January 1, 2013, there has not been any
event or condition of any character which has materially adversely affected, or
may be expected to materially adversely affect, the Company’s business or
prospects, including, but not limited to any material adverse change in the
condition, assets, Liabilities (existing or contingent) or business of the
Company from that shown in the Company Financial Statements.
 
(e) Legal Proceedings.  As of the date of this Agreement, there is no legal,
administrative, investigatory, regulatory or similar action, suit, claim or
proceeding which is pending or threatened against the Company which, if
determined adversely to the Company, could have, individually or in the
aggregate, a Material Adverse Effect.
 
 
6

--------------------------------------------------------------------------------

 
 
(f) Legal Compliance.  The Company has complied in all material respects with
all applicable laws (including rules, regulations, codes, plans, injunctions,
judgments, orders, decrees, rulings, and charges thereunder) of all applicable
governmental authorities, and no action, suit, proceeding, hearing,
investigation, charge, complaint, claim, demand, or notice has been filed or
commenced against the Company alleging any failure so to comply.  Neither the
Company, nor any officer, director, employee, consultant or agent of the Company
has made, directly or indirectly, any payment or promise to pay, or gift or
promise to give or authorized such a promise or gift, of any money or anything
of value, directly or indirectly, to any governmental official, customer or
supplier for the purpose of influencing any official act or decision of such
official, customer or supplier or inducing him, her or it to use his, her or its
influence to affect any act or decision of an applicable governmental authority
or customer, under circumstances which could subject the Company or any
officers, directors, employees or consultants of the Company to administrative
or criminal penalties or sanctions.
 
8. Brokers and Finders.
 
There are no finders and no parties shall be responsible for the payment of any
finders’ fees other than as specifically set forth herein.  Neither the Seller,
nor any of its directors, officers or agents on their behalf, have incurred any
obligation or liability, contingent or otherwise, for brokerage or finders’ fees
or agents’ commissions or financial advisory services or other similar payment
in connection with this Agreement.
 
9. Pre-Closing Covenants.
 
The Parties agree as follows with respect to the period between the execution of
this Agreement and the Closing.
 
(a) General. Each of the Parties will use his or its best efforts to take all
action and to do all things necessary, proper, or advisable in order to
consummate and make effective the transactions contemplated by this Agreement
(including satisfaction, but not waiver, of the closing conditions set forth in
Section 11 below).
 
(b) Notices and Consents.  Each of the Parties will give any notices to, make
any filings with, and use its best efforts to obtain any authorizations,
consents, and approvals of governmental authorities necessary in order to
consummate the transactions contemplated hereby.
 
10. Post-Closing Covenants.  The Parties agree that if at any time after the
Closing any further action is necessary or desirable to carry out the purposes
of this Agreement, each of the Parties will take such further action (including
the execution and delivery of such further instruments and documents) as any
other Party may reasonably request, all at the sole cost and expense of the
requesting Party.
 
11. Conditions to Obligation to Close.
 
(a) Conditions to Obligation of the Purchaser.
 
 
7

--------------------------------------------------------------------------------

 
 
The obligation of the Purchaser to consummate the transactions to be performed
by the Purchaser in connection with the Closing are subject to satisfaction of
the following conditions:
 
(i) the representations and warranties set forth in Sections 5 and 7 above shall
be true and correct in all material respects at and as of the Closing Date;
 
(ii) The Seller or the Company shall have provided the Purchaser with a copy of
the Company Financial Statements;
 
(iii) the Seller shall have performed and complied with all of his covenants
hereunder in all material respects through the Closing; and
 
(iv) no action, suit, or proceeding shall be pending or threatened before any
court or quasi-judicial or administrative agency of any federal, state, local,
or foreign jurisdiction or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would (A) prevent
consummation of any of the transactions contemplated by this Agreement or (B)
cause any of the transactions contemplated by this Agreement to be rescinded
following consummation (and no such injunction, judgment, order, decree, ruling,
or charge shall be in effect);
 
           The Purchaser may waive any condition specified in this Section 11(a)
at or prior to the Closing in writing executed by the Purchaser.
 
(b) Conditions to Obligation of the Seller.
 
The obligations of the Seller to consummate the transactions to be performed by
her in connection with the Closing are subject to satisfaction of the following
conditions:
 
(i) the representations and warranties set forth in Section 6 above shall be
true and correct in all material respects at and as of the Closing Date;
 
(ii) the Purchaser shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing;
 
(iii) no action, suit, or proceeding shall be pending or threatened before any
court or quasi-judicial or administrative agency of any federal, state, local,
or foreign jurisdiction or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would (A) prevent
consummation of any of the transactions contemplated by this Agreement or (B)
cause any of the transactions contemplated by this Agreement to be rescinded
following consummation (and no such injunction, judgment, order, decree, ruling,
or charge shall be in effect); and
 
(iv) all actions to be taken by the Purchaser in connection with consummation of
the transactions contemplated hereby and all certificates, instruments, and
other documents required to effect the transactions contemplated hereby will be
satisfactory in form and substance to the Seller.
 
 
8

--------------------------------------------------------------------------------

 
 
The Seller may waive any condition specified in this Section 11(b) at or prior
to the Closing in writing executed by the Seller.
 
12. Miscellaneous.
 
(a) Facsimile Execution and Delivery. Facsimile execution and delivery of this
Agreement is legal, valid and binding execution and delivery for all purposes.
 
(b) No Third-Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any person other than the Parties and their respective successors
and permitted assigns.
 
(c) Entire Agreement. This Agreement (including the documents referred to
herein) constitutes the entire agreement among the Parties and supersedes any
prior understandings, agreements, or representations by or among the Parties,
written or oral, to the extent they related in any way to the subject matter
hereof.
 
(d) Succession and Assignment. This Agreement shall be binding upon and inure to
the benefit of the Parties named herein and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of his or
its rights, interests, or obligations hereunder without the prior written
approval of the Purchaser and the Seller; provided, however, that the Purchaser
may (i) assign any or all of its rights and interests hereunder to one or more
of its Affiliates, and (ii) designate one or more of its affiliates to perform
its obligations hereunder, but no such assignment shall operate to release
Purchaser or a successor from any obligation hereunder unless and only to the
extent that Seller agrees in writing.
 
(e) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument.
 
(f) Headings. The Section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.
 
(g) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally or by commercial delivery
service, or mailed by registered or certified mail (return receipt requested) or
sent via facsimile (with confirmation of receipt) to the parties.
 
(h) Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Nevada without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Nevada or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Nevada.
 
(i) Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by the Purchaser
and the Seller or their respective representatives. No waiver by any Party of
any default, misrepresentation, or breach of warranty or covenant hereunder,
whether intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence.
 
 
9

--------------------------------------------------------------------------------

 
 
(j) Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.
 
(k) Expenses. Each of the Parties will bear his or its own costs and expenses
(including legal fees and expenses) incurred in connection with this Agreement
and the transactions contemplated hereby.
 
(l) Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state or local statute or law
shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. The word “including” shall
mean including without limitation. The Parties intend that each representation,
warranty, and covenant contained herein shall have independent significance. If
any Party has breached any representation, warranty, or covenant contained
herein in any respect, the fact that there exists another representation,
warranty, or covenant relating to the same subject matter (regardless of the
relative levels of specificity) which the Party has not breached shall not
detract from or mitigate the fact that the Party is in breach of the first
representation, warranty, or covenant. Nothing in the disclosure Schedules
attached hereto shall be deemed adequate to disclose an exception to a
representation or warranty made herein, however, unless the disclosure Schedules
identifies the exception with particularity and describes the relevant facts in
detail. Without limiting the generality of the foregoing, the mere listing (or
inclusion of a copy) of a document or other item in the disclosure Schedules or
supplied in connection with the Purchaser’ due diligence review, shall not be
deemed adequate to disclose an exception to a representation or warranty made
herein (unless the representation or warranty has to do with the existence of
the document or other item itself).
 


[signature pages follow]
 

 
10

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the Seller, the Company, and the Purchaser have caused this
Stock Purchase Agreement to be executed and delivered by their respective
officers thereunto duly authorized, all as of the date first written above.




NEVADA TUNGSTEN HOLDINGS CORP.


 
                  
Per: Guy Martin




GUY MARTIN


                  




TUNGSTEN CORP.
 
 
                 
Per:
 
 
11

--------------------------------------------------------------------------------

 
